Citation Nr: 0607920	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of neck 
injury.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a neck injury with limited range of 
motion of the arm, nerve damage, and muscle atrophy.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  No neck injury was documented during the veteran's 
service.

3.  Cervical spine degeneration with radiculopathy into the 
right upper extremity found in 1973 and later has not been 
medically linked to any injury or disease in service.


CONCLUSION OF LAW

Neck and right upper extremity disabilities, claimed as 
residuals of neck injury, were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in June 2002, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate his 
claims for service connection.  The June 2002 notice did not 
inform the veteran of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequacy of the June 
2002 VCAA notice as to the elements of establishing a 
disability rating or an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a neck injury, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In this case, the Board finds that VA has adequately 
fulfilled its duties under the VCAA.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Service Connection for Residuals of a Neck Injury

The veteran reports that he sustained a neck injury during 
service.  He contends that current disorders of the neck and 
arm are residuals of that neck injury.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The veteran's service medical records are silent for 
complaints or findings involving the neck or arms.  No spine 
disorder was noted when the veteran was examined in July 1966 
prior to entry into active duty.  Outpatient treatment 
records from March 1967 reflect that he had x-rays of his 
lumbosacral spine; but there is no mention of his cervical 
spine.  No spine or arm disorder was noted on the report of a 
November 1968 separation examination.

In August 1973, private physician H. P. A., M.D., wrote that 
he had seen the veteran in August 1973 with weakness of his 
right arm and a history of neck complaints.  Dr. A. stated 
that the veteran had profound weakness of the right biceps, 
and that an EMG of the right arm was planned.  An EMG 
performed later in August revealed abnormal findings in the 
right arm, primarily in the C5-C6 distribution, and some in 
the C7 distribution.  The examining physician stated that the 
findings indicated nerve root involvement.

The veteran filed a claim in 2002 for service connection for 
several conditions, including a neck injury causing limited 
range of motion of the right arm, nerve damage, and muscle 
atrophy.  He wrote that he had sustained injuries in service, 
and that the ship's doctor said he would put the veteran in 
the hospital, but did not do so.  He indicated that he had 
surgery on his neck after service, in approximately 1971.  He 
stated that doctors had discovered that damaged nerves in his 
neck were the source of disability in his right arm.

In statements submitted in 2003, the veteran reported that 
his neck injury during service had occurred while he was 
aboard a mechanized landing craft (LCM).  He indicated that 
he saw a ship's doctor at the time, but that he did not yet 
have all of the symptoms that developed later.  Several 
months after the accident he developed weakness in his neck 
and right shoulder and arm.  He reported that he saw the 
ship's doctor again after those symptoms developed.

Records from the veteran's post-service neck surgery were 
sought in 2003, but a hospital official reported that records 
were kept for twelve years and then destroyed.

In the report of a VA medical examination of the veteran in 
May 2005, the examiner reported having reviewed the veteran's 
claims file.  The veteran reported having sustained a neck 
injury during service in 1967.  He stated that he was aboard 
an LCM, and he fell into the bed of the boat and hit his head 
and back.  He stated that he had neck pain at the time of 
that injury.  He reported that he had another fall later in 
1967 in which he hit his head, the right side of his face, 
and his right shoulder against a boat.  He stated that during 
service he was given medication for the pain.  He indicated 
that he had diminished strength in his right arm beginning 
two or three months after the initial fall.  He reported that 
the neck pain was still present when he was separated from 
service.  He stated that he saw a doctor in about 1972 for 
right arm limpness, and had neck surgery in 1973.   He 
indicated that he had ongoing pain in his neck, and weakness 
in his right upper extremity.

The examiner noted a well-healed cervical scar.  There was 
some limitation of motion of the cervical spine.  X-rays 
taken in November 2005 showed arthritic changes, including 
considerable degenerative spurring of vertebral bodies, 
considerable narrowing of disk spaces, and foramina 
encroachment on the right side.  Cervical spine area EMG 
showed evidence of C5-C6 radiculopathy.  The examiner noted 
that the veteran's service medical records did not show any 
neck complaints or injury.  The examiner expressed the 
opinion that it was less likely than not that the veteran's 
degenerative cervical disease and radiculopathy were related 
to complaints for which the veteran was treated in service.

The veteran has reported sustaining injury to the neck on two 
occasions in service, and experiencing weakness in his right 
arm while he was still in service.  His service medical 
records are silent as to the reported injuries and symptoms.  
There is medical evidence that in 1973 he had a cervical 
spine disorder with radiculopathy affecting the right upper 
extremity, and that he continues to have such disorders.  
There is no medical evidence or opinion, however, that links 
the disorders shown in 1973 to any injury, disorder, or 
complaints during service.  In the absence of competent 
evidence of such a link, the preponderance of the evidence is 
against service connection for the current disability of the 
neck and right upper extremity.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of neck 
injury is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


